Mr. Justice White
delivered the opinion of the court..
The complaint sets forth a cause of action in favor of Krotter for services rendered at the special instance and request of the Neef Brothers Brewing Company, a corporation, at an agreed compensation, admits the payment of a portion of the salary, and prays judgment for the balance. The answer admits the rendition of the services, but .denies the alleged agreed compensation therefor, and any indebtedness whatever. There is no controversy relative to the work performed by the plaintiff, and the sums paid therefor by the defendant, but the sole question is whether the defendant agreed to pay the plaintiff for such services the sum of $200.00 per *103month for the years 1914 and 1915. Upon the verdict of the jury, judgment was entered in favor of Krotter, and the defendant brings the cause here for review. The sufficiency of the evidence to support the verdict and judgment is challenged, but we have read the entire record and find it amply sufficient. In fact, there is but little conflict therein, and the judgment may not be disturbed upon the ground assigned. For over twenty years Krotter had been in the employ of the Brewing Company, and for a period of approximately sixteen years immediately preceding February, 1914, was paid $200.00 per month. In the latter part of January, 1914, or later, a conversation was had between Krotter and Budolph Neef, one of the officers of the Company, in relation to the former’s salary. In regard to this Krotter testified that Neef, addressing him said: “Well, John, how do you feel in regards to the cut? ” and that before he answered Neef continued: “Well, John, your salary will remain the same; but the licenses are coming due in June and we are a little short of money, and we will give you credit for this, and then we will pay it later on, ’ ’ to which Krotter replied: “All right, I am satisfied,” and that Neef then said: “The reason this cut is made is just to get” our present bookkeeper out. As to this conversation Mr. Neef, called for plaintiff for examination under the terms of the statute, testified as follows: “When I came to Mr. Krotter in regard to the 20 per cent cut, I said to him: ‘John, we have all had a cut of 20 per cent; if business gets better you will get that in June or July’; there was nothing said about anything after June or July; he would get that in June or July as back salary; I told bim we all got a 20 per cent cut.” Subsequently, Mr. Neef, as a witness for the defense, testified in relation to the matter as follows: “As near as I can remember I says: ‘John, we have got to have a 20 per cent cut here, and sometime later, if business warrants it, why you will get *104your $200.00,’ or words to that effect. We have to give 20 per cent, and we will keep track of it, and sometime later when business has improved, — not improved, but when business got better, he would get his $200.00, and that was all that was said, and John was satisfied, and we were satisfied.” The record discloses that the bookkeeper, employed when this conversation took place, severed his relations with the company about April 1, 1914, and was succeeded by another who was a witness for the plaintiff, and testified that on April 11, 1914, he was told by Mr. Rudolph Feef to credit Krotter’s account with $80.00 “difference of salary, February and March, 1914,” and that thereafter to credit Krotter with $200.00 per month, but he would draw only $160 per month, “and that the balance would be paid later. ’ ’ This witness further testified that on December 28, 1914, at the request of Mr. Neef, he closed Krotter’s account by charging the same with the credit balance then shown and “credited back to selling expense to which” Krotter’s “salary had always been charged,” and that thereafter Krotter’s account was not given credit for the 20 per cent cut. Krotter, however, was not advised, nor did he acquire any knowledge, of the aforesaid entry closing his account, or discontinuance of credit for the 20 per cent cut. Certain vouchers, — “salary” for designated months, — and some receipts for salary to date, signed by Krotter, were admitted in evidence, and it is claimed that they constitute satisfaction of all indebtedness to Krotter for salary and discharge of the defendant therefor. These receipts and vouchers were before the jury and subject to consideration thereby. In the absence of objections to instructions given or refused, we are bound to presume that the issues in relation to these matters, and all of the issues involved, were submitted to the jury under proper declarations of law.
*105Plaintiff in error further claims that the court, over its objections, erroneously admitted testimony to the effect that other employes of the company, whose salaries were also cut, and the amount thereof, were afterwards paid in full. The court stated that the evidence so admitted was for the purpose of testing the credibility of the witness in relation to his statement in reference to what the agreement or arrangement was. As witness Neef and plaintiff both testified that the former had said that: “We have all had a cut of 20 per cent,” and that “We will keep track of it,” and that later Krotter would be'paid his deferred salary; and that the latter had testified that Neef had said that the sole purpose of the cut was to get rid of the bookkeeper, we are unwilling to hold that the action of the court in the premises constitutes reversible error. After carefully reading the entire record and briefs of counsel, we think the application for supersedeas should be denied and the judgment affirmed, and it is so ordered.

Judgment Affirmed.

Decision en bane.
Chiee Justice Gabbert and Mr. Justice Bailey not participating.